Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claims 1, 2, 5, 7-9, 12, 13, 16, and 20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0171382 to Suh et al. (cited by Applicant), in view of US 8,465,864 to Kwak et al.
Regarding claim 1, Suh et al. teaches a film-covered battery or flexible secondary battery 600 (abstract; Figs. 6 and 7; [0093]) including a coverage case having a film covering material or sealing sheet 620 and a power generation element or electrode assembly 610 contained in the coverage case, 
the coverage case has a first sealing part or sealing portion 615 that guides a terminal (Fig. 6; [0101]) and a second sealing part that does not guide a terminal,
the second sealing part is formed on at least one face with a maximum area among exterior faces of the power generation element, and a part of the second sealing part overlapping the power generation element is a third sealing part or bonding portion P (Figs. 6 and 7; [0099]; [0100]).
Suh et al. does not expressly teach an assembled battery including a plurality of the film-covered batteries stacked in layers, wherein a heat dissipation plate is placed on the at least one face with the maximum area among exterior faces of the power generation element, the third sealing part being formed on the at least one face, a projection area of the third sealing part and the heat dissipation plate onto the at least one face with the maximum area is 40% or more of the at least one face with the maximum area, adjacent film-covered batteries are stacked either in a state where faces having the third sealing part face each other or a state where faces not having the third sealing part face each other, and in the state where faces having the third sealing part face each other, the third sealing part in one of the film-covered batteries and the third sealing part in another one of the film-covered batteries do not overlap in a stacking direction.
Kwak et al. also relates to film-covered batteries or pouch-type battery cells and teaches a battery cell module (an assembled battery) for an application such as an electric vehicle comprising a plurality of the film-covered batteries stacked in layers and heat dissipation plates 14 between the film-covered batteries (abstract; Fig. 2; column 2, line 66 to column 3, line 4; column 4, lines 55-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assembled a plurality of the film-covered batteries of Suh et al. into an assembled battery for an application such as an electric vehicle and placed heat dissipation plates between the film-covered batteries, motivated by the fact that Kwak et al. demonstrates that the heat dissipation plate interposed between the battery cells is configured to respond to changes in volume of battery cells and can effectively dissipate heat accumulated in the battery cells and module, thus improving lifespan and stability of the battery cell module (column 2, line 66 to column 3, line 4; column 4, lines 55-67). Once the heat dissipation plates are incorporated into the assembled battery of the film-covered batteries, each heat dissipation plate would have been placed on the at least one face with the maximum area among exterior faces of the power generation element as suggested in Fig. 2 of Kwak et al., the third sealing part of Suh et al. being formed on the at least one face. As a result, a projection area of the third sealing part and the heat dissipation plate onto the at least one face with the maximum area would have been more than 40% of the at least one face with the maximum area because Fig. 2 of Kwak et al. shows that the heat dissipation plate extends beyond the face of the battery cell that has the maximum area among its exterior faces. Adjacent film-covered batteries of Suh et al. would have been stacked in a state where faces having the third sealing part face each other or a state where faces not having the third sealing part face each other, given the limited number of possibilities. Finally, in the state where faces having the third sealing part face each other, there is a 50% chance that the third sealing part in one of the film-covered batteries and the third sealing part in another one of the film-covered batteries do overlap in a stacking direction as the sealing portion P of Suh et al. is formed on one edge of the battery (Figs. 6 and 7) and the sealing portions P of two adjacent batteries facing each other either overlap or do not overlap.
Below is Fig. 7 of Suh et al.

    PNG
    media_image1.png
    275
    371
    media_image1.png
    Greyscale


Regarding claim 5, when the film-covered batteries of Suh et al. are assembled as shown in Fig. 2 of Kwak et al., the assembled battery is fixed in a state where 80% or more of the at least one face with the maximum area is pressed by the third sealing part and the heat dissipation plate as Fig. 2 of Kwak et al. shows that the heat dissipation plate extends beyond the face of the battery cell that has the maximum area among its exterior faces.
Regarding claim 7, when the film-covered batteries of Suh et al. are assembled as shown in Fig. 2 of Kwak et al., the heat dissipation plate would have been placed between the adjacent film-covered batteries in such a way that a part of the heat dissipation plate overlaps the whole of the third sealing part in one of the film-covered batteries, and another part of the heat dissipation plate does not overlap the third sealing part in the one of the film-covered batteries because the heat dissipation plate is much larger than the third sealing part.
Regarding claim 8, when the film-covered batteries of Suh et al. are assembled as shown in Fig. 2 of Kwak et al., a total thickness of the heat dissipation plate and the third sealing part in an overlapping part would have been essentially the same as a thickness of the heat dissipation plate in a non-overlapping part because the difference between the overlapping part and the non-overlapping part is about twice the thickness of the sealing sheet 620 (Fig. 7); this difference is very small. Furthermore, the heat dissipation plate of Kwak et al. is configured to have excellent elasticity (i.e., compression and restoration) to respond to the changes in volume in the cells, which are caused during charging and discharging of the cells (column 5, lines 7-16; column 7, lines 16-24), and that further minimizes the thickness difference between the overlapping part and the non-overlapping part.
Regarding claim 9, Kwak et al. teaches that the heat dissipation plate has insulating properties as it includes a composite sheet in which a heat-conductive filler is filled in a polymer matrix resin; and carbon fibers are inserted into the composite sheets (Fig. 6; column 3, lines 8-14; column 6, lines 44-52).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. and Kwak et al. as applied to claims 1 and 7 above, in view of US 6,106,973 to Sonozaki et al.
Regarding claim 2, Suh et al. does not expressly teach that a sealing area of the third sealing part is 40% or more of the at least one face with the maximum area.
Sonozaki et al. also relates to a thin type battery that is a film-covered battery and demonstrates varied coverage of the sealing area over the electricity generating element in at least Figs. 4-6, 9, 10, and 18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the sealing area of the third sealing part of Suh et al. 40% or more of the at least one face with the maximum area because Sonozaki et al. teaches that the sealing part located over the surface of the electricity generating element does not increase the external shape of the battery even if the width of the sealed area is made larger. Therefore, the thin type battery of this structure can have a wide sealing part as well as a larger electricity generating element (column 2, lines 45-51). 

Allowable Subject Matter
Claims 12, 13, 16, and 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach the claimed assembled battery where a heat dissipation plate is placed on at least one face with the maximum area among exterior faces of the power generation element and the third sealing part formed on the same face, wherein adjacent film-covered batteries are stacked either in a state where faces having the third sealing part face each other or a state where faces not having the third sealing part face each other, and the heat dissipation plate is placed between the adjacent film-covered batteries without overlapping the third sealing part in at least one of the film-covered batteries. 
Most prior arts teach heat dissipation plates between batteries that are the same size as the major side surface of the batteries or larger, in order to optimize thermal management. No prior art was found to teach that the heat dissipation plate is placed so as to avoid overlapping the third sealing part, which is formed on the major surface of the power generation element. It would not have been obvious to make this modification because this would reduce the coverage and thus heat dissipation effect of the heat dissipation plate on the power generation element.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 7-9, 12, 13, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claim 1 with new limitations reciting the arrangement of adjacent film-covered batteries. In response, the Examiner has applied a new ground of rejection of Suh and Kwak, where the resulting assembled battery would have made the arrangement obvious (see rejection above). 
Applicant has also amended claim 12 reciting the arrangement of adjacent film-covered batteries in which the heat dissipation plate and the third sealing part do not overlap. No prior art was found to teach this limitation (see reasons for indicating allowable subject matters above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725